In a child protective proceeding pursuant to Family Court Act article 10, the appeals are from (1) a transcript of the Family Court, Queens County (Shelton, J.), dated February 9, 1999, and (2) an order of the same court, dated February 19, 1999, which, sua sponte, relieved the Juvenile Rights Division of the Legal Aid Society of the City of New York as Law Guardian for the subject children.
Ordered that on the Court’s own motion, the notice of appeal from the order dated February 19, 1999, is deemed to be an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
*523Ordered that the appeal from the transcript is dismissed, without costs or disbursements, as no appeal lies from a transcript (see, Ojeda v Metropolitan Playhouse, 120 AD2d 717); and it is further,
Ordered that the order dated February 19, 1999, is reversed, without costs or disbursements, and the Juvenile Rights Division of the Legal Aid Society of the City of New York is reinstated as Law Guardian for the subject children.
A child who is the subject of a child abuse petition brought under Family Court Act article 10 has a legally-cognizable right to effective assistance of counsel throughout the proceeding (see, Matter of Jamie TT., 191 AD2d 132, 135-136). While the Family Court has the authority to remove a Law Guardian (Family Ct Act § 1016), under the circumstances of this case, the Family Court improvidently exercised its discretion in doing so (see, Matter of Dewey S., 175 AD2d 920, 921; Matter of Jennifer. G., 110 AD2d 801). Mangano, P. J., O’Brien, Sullivan and Goldstein, JJ., concur.